internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 1-plr-117357-01 date date this letter is in reply to a letter from your authorized representative dated date requesting that we supplement our letter_ruling dated date plr- the prior letter_ruling the information submitted for consideration is summarized below capitalized terms retain the meaning assigned to them in the prior letter_ruling the prior letter_ruling contained rulings regarding among other things the effect of company’s issuance in connection with company’s expansion plan of the a call the b call or the c call under the abc warrants see rulings - these rulings were conditioned on company’s adherence to the following timetable i company will issue the a call of the abc warrants within one year of the date of the prior letter_ruling and ii if company issues the b call of the abc warrants such issuance will occur within two years of the date of the issuance of the a call and iii if company issues the c call of the abc warrants such issuance will occur within two years of the date of the issuance of the a call in its request for a supplemental letter_ruling the taxpayer describes a change in market conditions and a failed attempt to acquire a target_corporation since the prior letter_ruling was issued company demonstrated that it is still committed to the expansion plan and is pursuing additional targets and intends to issue a call or calls under the abc warrants to fund such an acquisition or acquisitions company asks that the service extend the timetable for the above-described conditions in the prior letter_ruling thereby allowing company to complete its due diligence and negotiations with respect to other targets in pursuance of the expansion plan accordingly the conditional paragraph immediately preceding rulings through of the prior letter_ruling is deleted and replaced with the following paragraph based solely on the information submitted and the representations set forth above we hold as follows with respect to the proposed issuance of the abc warrants provided that i company issues the a call of the abc warrants within three years of the date of the prior letter_ruling as described above and ii if company issues the b call of the abc warrants such issuance will occur within four years of the date of the plr-117357-01 prior letter_ruling as described above and iii if company issues the c call of the abc warrants such issuance will occur within four years of the date of the prior letter_ruling as described above and iv prior to issuing any of the abc warrant calls company obtains an opinion from state x counsel that the escrow protection mechanics are valid and binding on all of the then current and future holders of company stock and enforceable under state x law based upon the information and representations submitted with the original and supplemental ruling requests we reaffirm the rulings set forth in the prior letter_ruling we express no opinion about the tax treatment of the transaction under other provisions of the internal_revenue_code or the regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this supplemental letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this supplemental letter_ruling and of the prior letter_ruling should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by the prior letter_ruling and this supplemental letter_ruling is consummated in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours associate chief_counsel corporate by mark s jennings chief branch
